RICKHOFF, Justice,
dissenting on state’s petition for discretionary review.
The decision in this case should be modified to hold that the trial court did not err by admitting, in the punishment phase of Davis’s trial, the details of a prior offense for which Davis was serving deferred adjudication probation. As currently written, the opinion acknowledges that it is difficult to reconcile article 42.12, section 5(c), with article 37.07, section 3(a). Both Davis’s and the State’s interpretations of the statutes produce inconsistent, and seemingly illogical, results. Confronted with a choice between the two illogical results, the opinion adopts Davis’s interpretation and holds that the de*25tails of a prior `12345
The cases cited as support for the opinion’s holding were based on the old, unamended version of article 37.07, section 3(a). See Brown v. State, 716 S.W.2d 939 (Tex.Crim.App.1986); Araiza v. State, 929 S.W.2d 552 (Tex.App.—San Antonio 1996, pet. ref'd). By amending that statute, the legislature expressed its confidence in the jury’s ability to weigh relevant information regarding a defendant’s criminal background. As I have previously noted, “we ask jurors to resolve life’s most difficult issues in criminal cases.” H.E. Butt Grocery Co. v. Bilotto, 928 S.W.2d 197, 204 (Tex.App.—San Antonio 1996, writ granted) (Rickhoff, J., dissenting); see also Martin v. Texas Dental Plans, Inc., 948 S.W.2d 799 (Tex.App.—San Antonio, 1997, writ denied) (Rickhoff, J., concurring). To assist in resolving these issues, the jury should be allowed to consider, in the punishment phase of trial, the details of a prior offense for which the defendant is serving deferred adjudication probation. Cf. H.E. Butt Grocery Co., 928 S.W.2d at 204 (advocating that jurors be told the effect of their answers in civil cases).